Case 2:19-cv-05217-SRB Document 99-2 Filed 04/09/21 Page 1 of 11




DECLARATION OF G. BRADLEY
      WEINSHEIMER
              ATTACHMENT 1
                       Case 2:19-cv-05217-SRB Document 99-2 Filed 04/09/21 Page 2 of 11
                           ATTACHMENT TO THE DECLARATION OF G. BRADLEY WEINSHEIMER
            Column A                               Column B                              Column C
CD-US-00007230A - CD-US-00007248A      CD-US-00007085A - CD-US-00007089A     CD-US-00007118A - CD-US-00007126A
CD-US-00007669A - CD-US-00007683A      CD-US-00007148A - CD-US-00007148A     CD-US-00007128A - CD-US-00007136A
CD-US-00007706A - CD-US-00007721A      CD-US-00007378A - CD-US-00007382A     CD-US-00007148A - CD-US-00007148A
CD-US-00007727A - CD-US-00007742A      CD-US-00008959A - CD-US-00008960A     CD-US-00007162A - CD-US-00007169A
CD-US-00007749A - CD-US-00007766A      CD-US-00009078A - CD-US-00009079A     CD-US-00007229A - CD-US-00007229A
CD-US-00007804A - CD-US-00007819A      CD-US-00009083A - CD-US-00009084A     CD-US-00007230A - CD-US-00007248A
CD-US-00007824A - CD-US-00007828A      CD-US-00009085A - CD-US-00009086A     CD-US-00007664A - CD-US-00007666A
CD-US-00007829A - CD-US-00007861A      CD-US-00009087A - CD-US-00009089A     CD-US-00007669A - CD-US-00007683A
CD-US-00007897A - CD-US-00007899A      CD-US-00009090A - CD-US-00009092A     CD-US-00007706A - CD-US-00007721A
CD-US-00007900A - CD-US-00007924A      CD-US-00009093A - CD-US-00009095A     CD-US-00007727A - CD-US-00007742A
CD-US-00007958A - CD-US-00007958A      CD-US-00009098A - CD-US-00009101A     CD-US-00007749A - CD-US-00007766A
CD-US-00007959A - CD-US-00008028A      CD-US-00009102A - CD-US-00009106A     CD-US-00007804A - CD-US-00007819A
CD-US-00008041A - CD-US-00008042A      CD-US-00015183A - CD-US-00015183A     CD-US-00007824A - CD-US-00007828A
CD-US-00008046A - CD-US-00008047A      CD-US-00015185A - CD-US-00015185A     CD-US-00007829A - CD-US-00007861A
CD-US-00008048A - CD-US-00008049A      CD-US-00015191A - CD-US-00015192A     CD-US-00007869A - CD-US-00007870A
CD-US-00008050A - CD-US-00008051A      CD-US-00015194A - CD-US-00015195A     CD-US-00007871A - CD-US-00007872A
CD-US-00008052A - CD-US-00008053A      CD-US-00015196A - CD-US-00015196A     CD-US-00007876A - CD-US-00007877A
CD-US-00008054A - CD-US-00008055A      CD-US-00015197A - CD-US-00015197A     CD-US-00007881A - CD-US-00007881A
CD-US-00008057A - CD-US-00008126A      CD-US-00015198A - CD-US-00015199A     CD-US-00007882A - CD-US-00007883A
CD-US-00008129A - CD-US-00008198A      CD-US-00015200A - CD-US-00015201A     CD-US-00007884A - CD-US-00007885A
CD-US-00008201A - CD-US-00008270A      CD-US-00015202A - CD-US-00015203A     CD-US-00007886A - CD-US-00007888A
CD-US-00008271A - CD-US-00008272A      CD-US-00015204A - CD-US-00015205A     CD-US-00007889A - CD-US-00007891A
CD-US-00008273A - CD-US-00008342A      CD-US-00015206A - CD-US-00015207A     CD-US-00007892A - CD-US-00007894A
CD-US-00008343A - CD-US-00008344A      CD-US-00015208A - CD-US-00015210A     CD-US-00007897A - CD-US-00007899A
CD-US-00008345A - CD-US-00008346A      CD-US-00015211A - CD-US-00015213A     CD-US-00007900A - CD-US-00007924A
CD-US-00008347A - CD-US-00008348A      CD-US-00015214A - CD-US-00015216A     CD-US-00007958A - CD-US-00007958A
CD-US-00008350A - CD-US-00008421A      CD-US-00010381A - CD-US-00010382A     CD-US-00007959A - CD-US-00008028A
CD-US-00008423A - CD-US-00008494A      CD-US-00015332A - CD-US-00015332A     CD-US-00008041A - CD-US-00008042A
CD-US-00008498A - CD-US-00008573A      CD-US-00015334A - CD-US-00015334A     CD-US-00008046A - CD-US-00008047A
CD-US-00008630A - CD-US-00008706A      CD-US-00015340A - CD-US-00015341A     CD-US-00008048A - CD-US-00008049A
CD-US-00008778A - CD-US-00008794A      CD-US-00015343A - CD-US-00015344A     CD-US-00008050A - CD-US-00008051A
CD-US-00008795A - CD-US-00008813A      CD-US-00015345A - CD-US-00015347A     CD-US-00008052A - CD-US-00008053A
CD-US-00009115A - CD-US-00009115A      CD-US-00015348A - CD-US-00015350A     CD-US-00008054A - CD-US-00008055A
CD-US-00009118A - CD-US-00009118A      CD-US-00015351A - CD-US-00015353A     CD-US-00008057A - CD-US-00008126A
CD-US-00009119A - CD-US-00009119A      CD-US-00015354A - CD-US-00015355A     CD-US-00008129A - CD-US-00008198A
                                                    Page 1
                       Case 2:19-cv-05217-SRB Document 99-2 Filed 04/09/21 Page 3 of 11
                           ATTACHMENT TO THE DECLARATION OF G. BRADLEY WEINSHEIMER
            Column A                               Column B                              Column C
CD-US-00009120A - CD-US-00009121A      CD-US-00015356A - CD-US-00015357A     CD-US-00008201A - CD-US-00008270A
CD-US-00009122A - CD-US-00009122A      CD-US-00015358A - CD-US-00015359A     CD-US-00008271A - CD-US-00008272A
CD-US-00009123A - CD-US-00009124A      CD-US-00015360A - CD-US-00015360A     CD-US-00008273A - CD-US-00008342A
CD-US-00009125A - CD-US-00009126A      CD-US-00015361A - CD-US-00015361A     CD-US-00008343A - CD-US-00008344A
CD-US-00009127A - CD-US-00009128A      CD-US-00015362A - CD-US-00015363A     CD-US-00008345A - CD-US-00008346A
CD-US-00009129A - CD-US-00009130A      CD-US-00015364A - CD-US-00015365A     CD-US-00008347A - CD-US-00008348A
CD-US-00015163A - CD-US-00015164A      CD-US-00010903A - CD-US-00010904A     CD-US-00008350A - CD-US-00008421A
CD-US-00009131A - CD-US-00009133A      CD-US-00011092A - CD-US-00011094A     CD-US-00008423A - CD-US-00008494A
CD-US-00009134A - CD-US-00009136A      CD-US-00011095A - CD-US-00011097A     CD-US-00008498A - CD-US-00008573A
CD-US-00009137A - CD-US-00009137A      CD-US-00011106A - CD-US-00011113A     CD-US-00008574A - CD-US-00008574A
CD-US-00009138A - CD-US-00009139A      CD-US-00011149A - CD-US-00011150A     CD-US-00008575A - CD-US-00008575A
CD-US-00009140A - CD-US-00009142A      CD-US-00011151A - CD-US-00011158A     CD-US-00008576A - CD-US-00008576A
CD-US-00009143A - CD-US-00009145A      CD-US-00011159A - CD-US-00011166A     CD-US-00008577A - CD-US-00008577A
CD-US-00009180A - CD-US-00009182A      CD-US-00011167A - CD-US-00011175A     CD-US-00008578A - CD-US-00008578A
CD-US-00009183A - CD-US-00009184A      CD-US-00011178A - CD-US-00011182A     CD-US-00008579A - CD-US-00008579A
CD-US-00009185A - CD-US-00009185A      CD-US-00011331A - CD-US-00011339A     CD-US-00008580A - CD-US-00008580A
CD-US-00009186A - CD-US-00009187A      CD-US-00011341A - CD-US-00011349A     CD-US-00008581A - CD-US-00008581A
CD-US-00009188A - CD-US-00009190A      CD-US-00011351A - CD-US-00011358A     CD-US-00008582A - CD-US-00008582A
CD-US-00009191A - CD-US-00009193A      CD-US-00011733A - CD-US-00011733A     CD-US-00008583A - CD-US-00008583A
CD-US-00009194A - CD-US-00009197A      CD-US-00015611A - CD-US-00015612A     CD-US-00008584A - CD-US-00008584A
CD-US-00009198A - CD-US-00009201A      CD-US-00015613A - CD-US-00015614A     CD-US-00008585A - CD-US-00008586A
CD-US-00009202A - CD-US-00009205A      CD-US-00015616A - CD-US-00015618A     CD-US-00008630A - CD-US-00008706A
CD-US-00009206A - CD-US-00009208A      CD-US-00012524A - CD-US-00012525A     CD-US-00008778A - CD-US-00008794A
CD-US-00009209A - CD-US-00009209A      CD-US-00015739A - CD-US-00015740A     CD-US-00008795A - CD-US-00008813A
CD-US-00009210A - CD-US-00009210A      CD-US-00015758A - CD-US-00015758A     CD-US-00008959A - CD-US-00008960A
CD-US-00009211A - CD-US-00009211A      CD-US-00015769A - CD-US-00015770A     CD-US-00009078A - CD-US-00009079A
CD-US-00009212A - CD-US-00009212A      CD-US-00015790A - CD-US-00015791A     CD-US-00009083A - CD-US-00009084A
CD-US-00009213A - CD-US-00009213A      CD-US-00015792A - CD-US-00015792A     CD-US-00009085A - CD-US-00009086A
CD-US-00009214A - CD-US-00009215A      CD-US-00015798A - CD-US-00015800A     CD-US-00009087A - CD-US-00009089A
CD-US-00009220A - CD-US-00009223A      CD-US-00015801A - CD-US-00015802A     CD-US-00009090A - CD-US-00009092A
CD-US-00009224A - CD-US-00009227A      CD-US-00012725A - CD-US-00012733A     CD-US-00009093A - CD-US-00009095A
CD-US-00009228A - CD-US-00009231A      CD-US-00012735A - CD-US-00012743A     CD-US-00009098A - CD-US-00009101A
CD-US-00009232A - CD-US-00009235A      CD-US-00012788A - CD-US-00012795A     CD-US-00009102A - CD-US-00009106A
CD-US-00009236A - CD-US-00009240A      CD-US-00012797A - CD-US-00012804A     CD-US-00015163A - CD-US-00015164A
CD-US-00009241A - CD-US-00009245A      CD-US-00013129A - CD-US-00013129A     CD-US-00009272A - CD-US-00009277A
                                                    Page 2
                       Case 2:19-cv-05217-SRB Document 99-2 Filed 04/09/21 Page 4 of 11
                           ATTACHMENT TO THE DECLARATION OF G. BRADLEY WEINSHEIMER
            Column A                               Column B                              Column C
CD-US-00009246A - CD-US-00009250A      CD-US-00013470A - CD-US-00013470A     CD-US-00009315A - CD-US-00009315A
CD-US-00009251A - CD-US-00009253A      CD-US-00013479A - CD-US-00013479A     CD-US-00015183A - CD-US-00015183A
CD-US-00009254A - CD-US-00009258A      CD-US-00013480A - CD-US-00013480A     CD-US-00015185A - CD-US-00015185A
CD-US-00009259A - CD-US-00009260A      CD-US-00013521A - CD-US-00013521A     CD-US-00015191A - CD-US-00015192A
CD-US-00009261A - CD-US-00009265A      CD-US-00013522A - CD-US-00013522A     CD-US-00015194A - CD-US-00015195A
CD-US-00009266A - CD-US-00009271A      CD-US-00013583A - CD-US-00013583A     CD-US-00015196A - CD-US-00015196A
CD-US-00009282A - CD-US-00009287A      CD-US-00016103A - CD-US-00016104A     CD-US-00015197A - CD-US-00015197A
CD-US-00009290A - CD-US-00009295A      CD-US-00016106A - CD-US-00016107A     CD-US-00015198A - CD-US-00015199A
CD-US-00009475A - CD-US-00009489A      CD-US-00013637A - CD-US-00013637A     CD-US-00015200A - CD-US-00015201A
CD-US-00009494A - CD-US-00009509A      CD-US-00013638A - CD-US-00013638A     CD-US-00015202A - CD-US-00015203A
CD-US-00009515A - CD-US-00009519A      CD-US-00013639A - CD-US-00013639A     CD-US-00015204A - CD-US-00015205A
CD-US-00009520A - CD-US-00009552A      CD-US-00016108A - CD-US-00016108A     CD-US-00015206A - CD-US-00015207A
CD-US-00009557A - CD-US-00009572A      CD-US-00016110A - CD-US-00016112A     CD-US-00015208A - CD-US-00015210A
CD-US-00009579A - CD-US-00009581A      CD-US-00014113A - CD-US-00014114A     CD-US-00015211A - CD-US-00015213A
CD-US-00009582A - CD-US-00009606A      CD-US-00014300A - CD-US-00014304A     CD-US-00015214A - CD-US-00015216A
CD-US-00009607A - CD-US-00009607A      CD-US-00014305A - CD-US-00014309A     CD-US-00009475A - CD-US-00009489A
CD-US-00009608A - CD-US-00009646A      CD-US-00014313A - CD-US-00014316A     CD-US-00009494A - CD-US-00009509A
CD-US-00009651A - CD-US-00009651A      CD-US-00014319A - CD-US-00014321A     CD-US-00009515A - CD-US-00009519A
CD-US-00009652A - CD-US-00009721A      CD-US-00014322A - CD-US-00014324A     CD-US-00009520A - CD-US-00009552A
CD-US-00009728A - CD-US-00009729A      CD-US-00014325A - CD-US-00014327A     CD-US-00009553A - CD-US-00009554A
CD-US-00009738A - CD-US-00009739A      CD-US-00014328A - CD-US-00014330A     CD-US-00009557A - CD-US-00009572A
CD-US-00009740A - CD-US-00009810A      CD-US-00014362A - CD-US-00014363A     CD-US-00009579A - CD-US-00009581A
CD-US-00009818A - CD-US-00009887A      CD-US-00014370A - CD-US-00014372A     CD-US-00009582A - CD-US-00009606A
CD-US-00009890A - CD-US-00009959A      CD-US-00014373A - CD-US-00014374A     CD-US-00009607A - CD-US-00009607A
CD-US-00009960A - CD-US-00009961A      CD-US-00014375A - CD-US-00014376A     CD-US-00009608A - CD-US-00009646A
CD-US-00009967A - CD-US-00010043A      CD-US-00014377A - CD-US-00014378A     CD-US-00009651A - CD-US-00009651A
CD-US-00010045A - CD-US-00010116A      CD-US-00014379A - CD-US-00014380A     CD-US-00009652A - CD-US-00009721A
CD-US-00010118A - CD-US-00010189A      CD-US-00016252A - CD-US-00016253A     CD-US-00009728A - CD-US-00009729A
CD-US-00010206A - CD-US-00010283A      CD-US-00016273A - CD-US-00016274A     CD-US-00009738A - CD-US-00009739A
CD-US-00010285A - CD-US-00010301A      CD-US-00016300A - CD-US-00016300A     CD-US-00009740A - CD-US-00009810A
CD-US-00010302A - CD-US-00010320A      CD-US-00016303A - CD-US-00016304A     CD-US-00009811A - CD-US-00009813A
CD-US-00015318A - CD-US-00015319A      CD-US-00016346A - CD-US-00016347A     CD-US-00009814A - CD-US-00009815A
CD-US-00010488A - CD-US-00010490A      CD-US-00016348A - CD-US-00016348A     CD-US-00009818A - CD-US-00009887A
CD-US-00010525A - CD-US-00010529A      CD-US-00016349A - CD-US-00016351A     CD-US-00009890A - CD-US-00009959A
CD-US-00010530A - CD-US-00010530A      CD-US-00016352A - CD-US-00016354A     CD-US-00009960A - CD-US-00009961A
                                                    Page 3
                       Case 2:19-cv-05217-SRB Document 99-2 Filed 04/09/21 Page 5 of 11
                           ATTACHMENT TO THE DECLARATION OF G. BRADLEY WEINSHEIMER
            Column A                               Column B                              Column C
CD-US-00010535A - CD-US-00010540A      CD-US-00016355A - CD-US-00016356A     CD-US-00009967A - CD-US-00010043A
CD-US-00010541A - CD-US-00010541A      CD-US-00016357A - CD-US-00016358A     CD-US-00010045A - CD-US-00010116A
CD-US-00010542A - CD-US-00010547A                                            CD-US-00010118A - CD-US-00010189A
CD-US-00010548A - CD-US-00010548A                                            CD-US-00010190A - CD-US-00010190A
CD-US-00010549A - CD-US-00010552A                                            CD-US-00010203A - CD-US-00010203A
CD-US-00010557A - CD-US-00010557A                                            CD-US-00010206A - CD-US-00010283A
CD-US-00010562A - CD-US-00010562A                                            CD-US-00010285A - CD-US-00010301A
CD-US-00010696A - CD-US-00010697A                                            CD-US-00010302A - CD-US-00010320A
CD-US-00010699A - CD-US-00010768A                                            CD-US-00010381A - CD-US-00010382A
CD-US-00010863A - CD-US-00010883A                                            CD-US-00015318A - CD-US-00015319A
CD-US-00010884A - CD-US-00010902A                                            CD-US-00015334A - CD-US-00015334A
CD-US-00010933A - CD-US-00011010A                                            CD-US-00015340A - CD-US-00015341A
CD-US-00011011A - CD-US-00011087A                                            CD-US-00015343A - CD-US-00015344A
CD-US-00011128A - CD-US-00011148A                                            CD-US-00015345A - CD-US-00015347A
CD-US-00011309A - CD-US-00011329A                                            CD-US-00015348A - CD-US-00015350A
CD-US-00011470A - CD-US-00011489A                                            CD-US-00015351A - CD-US-00015353A
CD-US-00011493A - CD-US-00011510A                                            CD-US-00015354A - CD-US-00015355A
CD-US-00011515A - CD-US-00011535A                                            CD-US-00015356A - CD-US-00015357A
CD-US-00011551A - CD-US-00011583A                                            CD-US-00015358A - CD-US-00015359A
CD-US-00011588A - CD-US-00011620A                                            CD-US-00015360A - CD-US-00015360A
CD-US-00011632A - CD-US-00011664A                                            CD-US-00015361A - CD-US-00015361A
CD-US-00011738A - CD-US-00011757A                                            CD-US-00015362A - CD-US-00015363A
CD-US-00011759A - CD-US-00011779A                                            CD-US-00015364A - CD-US-00015365A
CD-US-00011781A - CD-US-00011801A                                            CD-US-00010456A - CD-US-00010458A
CD-US-00011805A - CD-US-00011823A                                            CD-US-00010462A - CD-US-00010462A
CD-US-00011825A - CD-US-00011843A                                            CD-US-00015386A - CD-US-00015390A
CD-US-00015725A - CD-US-00015727A                                            CD-US-00010696A - CD-US-00010697A
CD-US-00012550A - CD-US-00012554A                                            CD-US-00010699A - CD-US-00010768A
CD-US-00012555A - CD-US-00012557A                                            CD-US-00010769A - CD-US-00010770A
CD-US-00012702A - CD-US-00012702A                                            CD-US-00010771A - CD-US-00010771A
CD-US-00012703A - CD-US-00012723A                                            CD-US-00010772A - CD-US-00010773A
CD-US-00012830A - CD-US-00012850A                                            CD-US-00010774A - CD-US-00010775A
CD-US-00012856A - CD-US-00012875A                                            CD-US-00010828A - CD-US-00010832A
CD-US-00012882A - CD-US-00012899A                                            CD-US-00010863A - CD-US-00010883A
CD-US-00012964A - CD-US-00012996A                                            CD-US-00010884A - CD-US-00010902A
                                                    Page 4
                       Case 2:19-cv-05217-SRB Document 99-2 Filed 04/09/21 Page 6 of 11
                           ATTACHMENT TO THE DECLARATION OF G. BRADLEY WEINSHEIMER
            Column A                              Column B                               Column C
CD-US-00013000A - CD-US-00013032A                                            CD-US-00010903A - CD-US-00010904A
CD-US-00013036A - CD-US-00013068A                                            CD-US-00010905A - CD-US-00010905A
CD-US-00013095A - CD-US-00013112A                                            CD-US-00010933A - CD-US-00011010A
CD-US-00013173A - CD-US-00013192A                                            CD-US-00011011A - CD-US-00011087A
CD-US-00013194A - CD-US-00013214A                                            CD-US-00011092A - CD-US-00011094A
CD-US-00013216A - CD-US-00013234A                                            CD-US-00011095A - CD-US-00011097A
CD-US-00013236A - CD-US-00013254A                                            CD-US-00011106A - CD-US-00011113A
CD-US-00013256A - CD-US-00013274A                                            CD-US-00011114A - CD-US-00011114A
CD-US-00013308A - CD-US-00013308A                                            CD-US-00011115A - CD-US-00011116A
CD-US-00013311A - CD-US-00013331A                                            CD-US-00011117A - CD-US-00011118A
CD-US-00013336A - CD-US-00013337A                                            CD-US-00011128A - CD-US-00011148A
CD-US-00013371A - CD-US-00013372A                                            CD-US-00011149A - CD-US-00011150A
CD-US-00013373A - CD-US-00013374A                                            CD-US-00011151A - CD-US-00011158A
CD-US-00013380A - CD-US-00013455A                                            CD-US-00011159A - CD-US-00011166A
CD-US-00014395A - CD-US-00014397A                                            CD-US-00011167A - CD-US-00011175A
CD-US-00016261A - CD-US-00016263A                                            CD-US-00011178A - CD-US-00011182A
                                                                             CD-US-00011198A - CD-US-00011199A
                                                                             CD-US-00011279A - CD-US-00011280A
                                                                             CD-US-00011281A - CD-US-00011282A
                                                                             CD-US-00011283A - CD-US-00011284A
                                                                             CD-US-00011285A - CD-US-00011286A
                                                                             CD-US-00011287A - CD-US-00011288A
                                                                             CD-US-00011289A - CD-US-00011290A
                                                                             CD-US-00011291A - CD-US-00011294A
                                                                             CD-US-00011296A - CD-US-00011299A
                                                                             CD-US-00011300A - CD-US-00011303A
                                                                             CD-US-00011304A - CD-US-00011307A
                                                                             CD-US-00011309A - CD-US-00011329A
                                                                             CD-US-00011360A - CD-US-00011367A
                                                                             CD-US-00011384A - CD-US-00011386A
                                                                             CD-US-00011407A - CD-US-00011409A
                                                                             CD-US-00011416A - CD-US-00011416A
                                                                             CD-US-00011436A - CD-US-00011437A
                                                                             CD-US-00011438A - CD-US-00011438A
                                                                             CD-US-00011439A - CD-US-00011440A
                                                   Page 5
           Case 2:19-cv-05217-SRB Document 99-2 Filed 04/09/21 Page 7 of 11
               ATTACHMENT TO THE DECLARATION OF G. BRADLEY WEINSHEIMER
Column A                              Column B                               Column C
                                                                 CD-US-00011445A - CD-US-00011446A
                                                                 CD-US-00011447A - CD-US-00011448A
                                                                 CD-US-00011449A - CD-US-00011450A
                                                                 CD-US-00011470A - CD-US-00011489A
                                                                 CD-US-00011493A - CD-US-00011510A
                                                                 CD-US-00011511A - CD-US-00011511A
                                                                 CD-US-00011515A - CD-US-00011535A
                                                                 CD-US-00011536A - CD-US-00011537A
                                                                 CD-US-00011538A - CD-US-00011539A
                                                                 CD-US-00011551A - CD-US-00011583A
                                                                 CD-US-00011588A - CD-US-00011620A
                                                                 CD-US-00011632A - CD-US-00011664A
                                                                 CD-US-00011666A - CD-US-00011667A
                                                                 CD-US-00011738A - CD-US-00011757A
                                                                 CD-US-00011759A - CD-US-00011779A
                                                                 CD-US-00011781A - CD-US-00011801A
                                                                 CD-US-00011805A - CD-US-00011823A
                                                                 CD-US-00011824A - CD-US-00011824A
                                                                 CD-US-00011825A - CD-US-00011843A
                                                                 CD-US-00011896A - CD-US-00011896A
                                                                 CD-US-00011897A - CD-US-00011897A
                                                                 CD-US-00015611A - CD-US-00015612A
                                                                 CD-US-00015613A - CD-US-00015614A
                                                                 CD-US-00015616A - CD-US-00015618A
                                                                 CD-US-00012089A - CD-US-00012091A
                                                                 CD-US-00012133A - CD-US-00012135A
                                                                 CD-US-00012197A - CD-US-00012198A
                                                                 CD-US-00012207A - CD-US-00012208A
                                                                 CD-US-00012222A - CD-US-00012223A
                                                                 CD-US-00012231A - CD-US-00012233A
                                                                 CD-US-00012234A - CD-US-00012236A
                                                                 CD-US-00012239A - CD-US-00012239A
                                                                 CD-US-00012241A - CD-US-00012242A
                                                                 CD-US-00012304A - CD-US-00012305A
                                                                 CD-US-00012306A - CD-US-00012307A
                                       Page 6
           Case 2:19-cv-05217-SRB Document 99-2 Filed 04/09/21 Page 8 of 11
               ATTACHMENT TO THE DECLARATION OF G. BRADLEY WEINSHEIMER
Column A                              Column B                               Column C
                                                                 CD-US-00012308A - CD-US-00012309A
                                                                 CD-US-00012310A - CD-US-00012311A
                                                                 CD-US-00012312A - CD-US-00012313A
                                                                 CD-US-00012439A - CD-US-00012439A
                                                                 CD-US-00012524A - CD-US-00012525A
                                                                 CD-US-00015725A - CD-US-00015727A
                                                                 CD-US-00015739A - CD-US-00015740A
                                                                 CD-US-00012571A - CD-US-00012571A
                                                                 CD-US-00012577A - CD-US-00012577A
                                                                 CD-US-00012578A - CD-US-00012578A
                                                                 CD-US-00012579A - CD-US-00012579A
                                                                 CD-US-00012580A - CD-US-00012580A
                                                                 CD-US-00012581A - CD-US-00012581A
                                                                 CD-US-00015758A - CD-US-00015758A
                                                                 CD-US-00015769A - CD-US-00015770A
                                                                 CD-US-00015790A - CD-US-00015791A
                                                                 CD-US-00015792A - CD-US-00015792A
                                                                 CD-US-00015798A - CD-US-00015800A
                                                                 CD-US-00015801A - CD-US-00015802A
                                                                 CD-US-00012672A - CD-US-00012673A
                                                                 CD-US-00012674A - CD-US-00012675A
                                                                 CD-US-00012676A - CD-US-00012679A
                                                                 CD-US-00012680A - CD-US-00012681A
                                                                 CD-US-00012682A - CD-US-00012683A
                                                                 CD-US-00012684A - CD-US-00012685A
                                                                 CD-US-00012686A - CD-US-00012687A
                                                                 CD-US-00012688A - CD-US-00012689A
                                                                 CD-US-00012690A - CD-US-00012693A
                                                                 CD-US-00012694A - CD-US-00012697A
                                                                 CD-US-00012698A - CD-US-00012701A
                                                                 CD-US-00012702A - CD-US-00012702A
                                                                 CD-US-00012703A - CD-US-00012723A
                                                                 CD-US-00012751A - CD-US-00012753A
                                                                 CD-US-00012756A - CD-US-00012758A
                                                                 CD-US-00012797A - CD-US-00012804A
                                       Page 7
           Case 2:19-cv-05217-SRB Document 99-2 Filed 04/09/21 Page 9 of 11
               ATTACHMENT TO THE DECLARATION OF G. BRADLEY WEINSHEIMER
Column A                              Column B                               Column C
                                                                 CD-US-00012806A - CD-US-00012806A
                                                                 CD-US-00012808A - CD-US-00012809A
                                                                 CD-US-00012811A - CD-US-00012813A
                                                                 CD-US-00012830A - CD-US-00012850A
                                                                 CD-US-00012853A - CD-US-00012853A
                                                                 CD-US-00012856A - CD-US-00012875A
                                                                 CD-US-00012882A - CD-US-00012899A
                                                                 CD-US-00012932A - CD-US-00012933A
                                                                 CD-US-00012934A - CD-US-00012935A
                                                                 CD-US-00012936A - CD-US-00012936A
                                                                 CD-US-00012964A - CD-US-00012996A
                                                                 CD-US-00013000A - CD-US-00013032A
                                                                 CD-US-00013036A - CD-US-00013068A
                                                                 CD-US-00013076A - CD-US-00013077A
                                                                 CD-US-00013078A - CD-US-00013079A
                                                                 CD-US-00013095A - CD-US-00013112A
                                                                 CD-US-00013129A - CD-US-00013129A
                                                                 CD-US-00013173A - CD-US-00013192A
                                                                 CD-US-00013194A - CD-US-00013214A
                                                                 CD-US-00013216A - CD-US-00013234A
                                                                 CD-US-00013235A - CD-US-00013235A
                                                                 CD-US-00013236A - CD-US-00013254A
                                                                 CD-US-00013255A - CD-US-00013255A
                                                                 CD-US-00013256A - CD-US-00013274A
                                                                 CD-US-00013308A - CD-US-00013308A
                                                                 CD-US-00013311A - CD-US-00013331A
                                                                 CD-US-00013336A - CD-US-00013337A
                                                                 CD-US-00013357A - CD-US-00013359A
                                                                 CD-US-00013364A - CD-US-00013366A
                                                                 CD-US-00013368A - CD-US-00013369A
                                                                 CD-US-00013371A - CD-US-00013372A
                                                                 CD-US-00013373A - CD-US-00013374A
                                                                 CD-US-00013380A - CD-US-00013455A
                                                                 CD-US-00013470A - CD-US-00013470A
                                                                 CD-US-00013479A - CD-US-00013479A
                                       Page 8
           Case 2:19-cv-05217-SRB Document 99-2 Filed 04/09/21 Page 10 of 11
               ATTACHMENT TO THE DECLARATION OF G. BRADLEY WEINSHEIMER
Column A                              Column B                               Column C
                                                                 CD-US-00013480A - CD-US-00013480A
                                                                 CD-US-00013521A - CD-US-00013521A
                                                                 CD-US-00013522A - CD-US-00013522A
                                                                 CD-US-00013583A - CD-US-00013583A
                                                                 CD-US-00016103A - CD-US-00016104A
                                                                 CD-US-00016106A - CD-US-00016107A
                                                                 CD-US-00013637A - CD-US-00013637A
                                                                 CD-US-00013638A - CD-US-00013638A
                                                                 CD-US-00013639A - CD-US-00013639A
                                                                 CD-US-00016108A - CD-US-00016108A
                                                                 CD-US-00016110A - CD-US-00016112A
                                                                 CD-US-00013686A - CD-US-00013688A
                                                                 CD-US-00013758A - CD-US-00013759A
                                                                 CD-US-00013842A - CD-US-00013843A
                                                                 CD-US-00013857A - CD-US-00013858A
                                                                 CD-US-00013869A - CD-US-00013871A
                                                                 CD-US-00013872A - CD-US-00013872A
                                                                 CD-US-00013879A - CD-US-00013880A
                                                                 CD-US-00013952A - CD-US-00013954A
                                                                 CD-US-00013955A - CD-US-00013957A
                                                                 CD-US-00014113A - CD-US-00014114A
                                                                 CD-US-00014239A - CD-US-00014240A
                                                                 CD-US-00014241A - CD-US-00014242A
                                                                 CD-US-00014243A - CD-US-00014244A
                                                                 CD-US-00014245A - CD-US-00014246A
                                                                 CD-US-00014300A - CD-US-00014304A
                                                                 CD-US-00014305A - CD-US-00014309A
                                                                 CD-US-00014313A - CD-US-00014316A
                                                                 CD-US-00014319A - CD-US-00014321A
                                                                 CD-US-00014322A - CD-US-00014324A
                                                                 CD-US-00014325A - CD-US-00014327A
                                                                 CD-US-00014328A - CD-US-00014330A
                                                                 CD-US-00014362A - CD-US-00014363A
                                                                 CD-US-00014370A - CD-US-00014372A
                                                                 CD-US-00014373A - CD-US-00014374A
                                       Page 9
           Case 2:19-cv-05217-SRB Document 99-2 Filed 04/09/21 Page 11 of 11
               ATTACHMENT TO THE DECLARATION OF G. BRADLEY WEINSHEIMER
Column A                              Column B                               Column C
                                                                 CD-US-00014375A - CD-US-00014376A
                                                                 CD-US-00014377A - CD-US-00014378A
                                                                 CD-US-00014379A - CD-US-00014380A
                                                                 CD-US-00016252A - CD-US-00016253A
                                                                 CD-US-00016261A - CD-US-00016263A
                                                                 CD-US-00016273A - CD-US-00016274A
                                                                 CD-US-00014421A - CD-US-00014421A
                                                                 CD-US-00014434A - CD-US-00014434A
                                                                 CD-US-00014532A - CD-US-00014532A
                                                                 CD-US-00016300A - CD-US-00016300A
                                                                 CD-US-00016303A - CD-US-00016304A
                                                                 CD-US-00016346A - CD-US-00016347A
                                                                 CD-US-00016348A - CD-US-00016348A
                                                                 CD-US-00016349A - CD-US-00016351A
                                                                 CD-US-00016352A - CD-US-00016354A
                                                                 CD-US-00016355A - CD-US-00016356A
                                                                 CD-US-00016357A - CD-US-00016358A




                                       Page 10
